Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                             ATTORNEYS FOR APPELLEE:

TIMOTHY J. BURNS                                    GREGORY F. ZOELLER
Indianapolis, Indiana                               Attorney General of Indiana

                                                    RICHARD C. WEBSTER
                                                    Deputy Attorney General
                                                    Indianapolis, Indiana



                                                                           May 29 2014, 10:20 am

                               IN THE
                     COURT OF APPEALS OF INDIANA

GABRIEL SENTENEY,                                   )
                                                    )
       Appellant-Defendant,                         )
                                                    )
               vs.                                  )      No. 49A02-1309-CR-818
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee-Plaintiff.                          )


                     APPEAL FROM THE MARION SUPERIOR COURT
                           The Honorable Amy M. Jones, Judge
                            Cause No. 49F08-1209-CM-62126



                                           May 29, 2014


                MEMORANDUM DECISION - NOT FOR PUBLICATION


CRONE, Judge
                                            Case Summary

        Gabriel Senteney1 appeals his conviction for class A misdemeanor resisting law

enforcement, following a bench trial. The sole issue presented for our review is whether the

State presented sufficient evidence to sustain the conviction. Finding the evidence sufficient,

we affirm.

                                   Facts and Procedural History

        On September 6, 2012, Officer Gene Donovan, Sergeant David Coonce, and other

officers from the Marion County Sheriff’s Department went to a residence to serve a felony

arrest warrant on Senteney. The female who answered the door of the residence stated that

Senteney was not there. Officer Donovan explained that the officers had a right to enter the

residence to search for Senteney. Officers began searching the residence, continually

announcing their presence and purpose and ordering Senteney to come out. The officers

were confident that Senteney was hiding inside the residence because an officer stationed

outside on the perimeter of the residence saw an individual he thought was Senteney look out

a window.

        When Officer Donovan reached the back of the residence, he observed what appeared

to be a porch storage area full of clothing racks and a cabinet. Officer Donovan tugged on

the knob of one of the cabinet’s doors, but the door did not open. Officer Donovan briefly

left the porch area to search the attic of the residence. When that search failed to reveal



        1
          We note that both parties spell the appellant’s last name “Senteny” rather than “Senteney.” We
choose the latter spelling as the judgment of conviction and trial transcript both refer to the appellant as
Senteney.

                                                     2
Senteney’s whereabouts, Officer Donovan returned to the porch. Officer Donovan again

attempted to open the cabinet. This time the cabinet door “gave a little bit” but quickly shut

again “like somebody was pulling on it.” Tr. at 10, 16. Officer Donovan was eventually able

to pull the door open and discovered Senteney curled up inside the cabinet in a fetal position

with his hands on top of his knees.

       Officer Donovan ordered Senteney to exit the cabinet, but Senteney refused. Sergeant

Coonce then entered the porch, identified himself to Senteney, and ordered him to exit the

cabinet. When Senteney failed to comply with the order, Sergeant Coonce grabbed

Senteney’s arm and pulled him out of the cabinet so that he was face down on the floor.

Senteney refused the officers’ repeated requests to put his arms behind his back and instead

tucked both arms under his chest. When Sergeant Coonce attempted to pull Senteney’s arms

out from under his body, he noticed that Senteney’s arms were “definitely tense.” Id. at 19.

It took three officers to physically pull on Senteney’s arms to effectuate the handcuffing

process due to Senteney’s refusal to cooperate. Id. at 19-20.

       The State charged Senteney with two counts of class A misdemeanor resisting law

enforcement. A bench trial was held on July 21, 2013. At the close of the State’s evidence,

the trial court granted Senteney’s motion for involuntary dismissal of one of the counts.

Thereafter, the trial court found Senteney guilty of one count of class A misdemeanor

resisting law enforcement. This appeal ensued.




                                              3
                                 Discussion and Decision

       To convict Senteney of class A misdemeanor resisting law enforcement, the State was

required to prove that Senteney knowingly or intentionally forcibly resisted, obstructed, or

interfered with a law enforcement officer while the officer was lawfully engaged in the

execution of the officer’s duties. See Ind. Code § 35-44.1-3-1. Our supreme court recently

reiterated its well-known holding that a person “forcibly resists” law enforcement when

“strong, powerful, violent means are used to evade a law enforcement official’s rightful

exercise of his or her duties.” Walker v. State, 998 N.E.2d 724, 726-27 (Ind. 2013) (quoting

Spangler v. State, 607 N.E.2d 720, 723 (Ind. 1993)). In Walker, the court also reiterated its

subsequent clarification of the Spangler holding in which the court explained that “the force

involved need not rise to the level of mayhem” and that a “modest level of resistance” such

as “stiffening one’s arm when an officer grabs hold to position them for cuffing” would

suffice as forcible resistance. Id. (quoting Graham v. State, 903 N.E.2d 963, 965-66 (Ind.

2009)). The “forcible” element is met when evidence demonstrates that “the police had to

get physical” to secure the defendant’s compliance. Graham, 903 N.E.2d. at 966.

       Here, Senteney used, at the very least, a modest level of resistance to interfere with

Sergeant Coonce’s attempt to handcuff him. Senteney held his arms under his chest on the

floor and also tensed his arms when Sergeant Coonce grabbed hold to position them for

cuffing. Senteney concedes that stiffening one’s arms is sufficient to support a finding of

forcible resistance but argues that our case law does not indicate that tensing one’s arms is

similarly sufficient. We are not persuaded by Senteney’s attempt to distinguish between


                                             4
stiffening one’s arms and tensing one’s arms, as both acts suffice as forcible resistance

because they require officers to “get physical” in order to secure a defendant’s compliance.

See id. The State presented sufficient evidence to show that Senteney forcibly resisted

Sergeant Coonce, and therefore we affirm his conviction for class A misdemeanor resisting

law enforcement.

       Affirmed.

BAKER, J., and BARNES, J., concur.




                                             5